Citation Nr: 1733826	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-14 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left eye disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a respiratory disorder.

8.  Entitlement to service connection for gastrointestinal problems.

9.  Entitlement to service connection for acid reflux.

10.  Entitlement to service connection for migraines.

11.  Entitlement to service connection for memory loss.

12.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to October 1983 and from October 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that, in addition to the issues listed on the title page, the RO also certified the issues of entitlement to service connection for right and left knee disorders and entitlement to an earlier effective date/increased rating for PTSD.  While service connection for such disorders was denied in the January 2009 rating decision on appeal, service connection for right and left knee disabilities was granted in April 2016 and service connection for PTSD was granted in January 2017.  Regarding the right and left knee disabilities, the Veteran submitted a letter expressing his disagreement with the effective date of the awards of service connection in May 2016.  Notably, he had been previously advised of the need to file his disagreement via VA Form 21-0958, Notice of Disagreement (NOD), within one year pursuant to 38 C.F.R. §§ 20.201, 20.302 (2016).  Furthermore, following the submission of such statement, the Veteran was again advised in June 2016 of the need to submit his NOD on VA Form 21-0958; however, he did not do so.  Therefore, as he did not properly file an NOD as to the effective date of the awards of service connection for his right and left knee disabilities, such issues are not before the Board.  Similarly, the Veteran has not yet filed an NOD with either the effective date or initial ratings associated with the grant of service connection for PTSD.  Even if he had filed an NOD (or files one in the future), the RO would be (is) obliged to respond with a statement of the case prior to certifying such issue(s) to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issues of entitlement to a higher initial rating or an earlier effective date for service-connected PTSD are not before the Board at this time.  See generally, Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2017, the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  Accordingly, such hearing was scheduled for March 30, 2017.  However, on March 8, 2017, the Veteran submitted a letter in which he advised that he would be unable to appear at the scheduled hearing as he could not travel to Washington, D.C., due to his PTSD, and requested a Board video-conference hearing at the RO instead.  His representative filed motions to this effect in April 2017 and July 2017.  In light of the foregoing, the Board finds that the Veteran has presented good cause to reschedule his hearing to be conducted by video-conference.  Therefore, a remand is necessary in order to schedule him for his requested Board hearing.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




